Motion to dispense with printing granted to the extent of dispensing with the printing in the record on appeal of the exhibits on "condition that the originals thereof are filed with this court on or before October 31, 1962, and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before October 10, 1962, with notice of argument for the November 1962 *779Term of this court, said appeal to be argued or submitted "when reached. Concur ■— Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.